EXHIBIT 10.1
PURCHASE AGREEMENT
COMMERCIAL-INDUSTRIAL REAL ESTATE


1.        PARTIES:  This Purchase Agreement (this “Agreement”) is made and
entered into effective as of the    18   day of May, 2011 (the “Effective Date”)
between, Velmier Acquisition Services, L.L.C., a limited liability company
(“Buyer”), and Community Shores Bank Corp. a Michigan Corporation (“Seller”),
and provides that Seller agrees to sell and convey to Buyer, and Buyer agrees to
buy from Seller the following property for the consideration and upon and
subject to the terms, provisions, and conditions hereinafter set forth.


2.        PROPERTY:  The property commonly known as the northeasterly corner of
the intersection of Apple Road and Quarterline Road is an
approximately  1.437  acre tract of land situated in Township of Muskegon,
Muskegon County, Michigan, together with all buildings and permanent
improvements and fixtures attached thereto; and all privileges, and
appurtenances pertaining thereto including any right, title and interest of
Seller in and to adjacent streets, alleys, or rights-of-way, Seller’s interest
in and to all leases or rents, and security deposits, Seller’s interest in and
to all licenses and permits with respect to the property, Seller’s interest in
all service, maintenance, management or other contracts relating to the
ownership or operation of the property, and Seller’s interest in all warranties
or guaranties relating to the property being sold; all of the above hereinafter
collectively called “Property” and which is described on Exhibit “A” and
depicted on Exhibit “A-1” attached hereto and incorporated
herein.  Notwithstanding anything in the foregoing to the contrary, the parties
hereto acknowledge that the Property is vacant land unoccupied by the Seller.


The Tax ID or Parcel ID for the Property is 10-748-000-0043-00.


The metes and bounds description determined by the survey of the Property
hereinafter provided for will be attached hereto as Exhibit “B”; and will
control in the event of a discrepancy between Exhibits “A”/“A-1” and Exhibit
“B”.


3.        PRICE:  The total purchase price shall be One Million Seventy-Five
Thousand and 00/100 Dollars ($1,075,000.00) (the “Purchase Price”), payable in
accordance with the terms and conditions stated in this Agreement.


4.        EARNEST MONEY:  Buyer agrees to deposit Fifteen Thousand and 00/100
Dollars ($15,000.00) (the “Earnest Money”) with Chicago Title Insurance Company
(the “Title Company”) in accordance with Paragraph 5B, below.  Title Company
shall hold said Earnest Money fund in a federally insured interest bearing
account.  Earnest Money and all accrued interest shall be either applied to the
Purchase Price at Closing or shall be disbursed or refunded in accordance with
the terms and conditions of this Agreement.  Notwithstanding the foregoing, and
consistent with the Earnest Money Escrow Agreement attached hereto, Seller
agrees that Buyer shall not deposit any Earnest Money with the Title Company
until Title Company is provided with Buyer’s United States taxpayer
identification number .


5.        SPECIAL PROVISIONS:


A.           Buyer’s obligations under this Agreement are subject to the
satisfaction (or waiver in writing by Buyer) of the conditions in this Paragraph
5 (individually, a “Condition”, and collectively, the “Conditions”) within One
Hundred Eighty (180) days after the Effective Date (the “Primary Term”).  At any
time after the Effective Date, Buyer and its agents shall have the right to
enter upon the Property and make and conduct any and all tests and inspections
that Buyer, in its sole and absolute discretion, deems


 
1

--------------------------------------------------------------------------------

 
necessary and/or appropriate to satisfy Buyer as to the condition of the
Property; provided, however, that Buyer shall promptly restore any damage to the
Property resulting from the entry of Buyer or its agents and shall indemnify
Seller from any claims, damages, and liability for personal injury and/or
property damage caused by Buyer or its agents in performing such inspections of
the Property. All such tests shall be at Buyer’s cost and expense.  In the event
the Conditions are not satisfied on or before expiration of the Primary Term or
any Extension thereof, Buyer shall, within five (5) business days thereafter,
give Seller written notice that such conditions have not been satisfied and
either (i) waive any unsatisfied Condition(s) and proceed to the Closing (as
hereinafter defined); or (ii) notify Seller that Buyer has elected to terminate
the Agreement and that Buyer will not complete the purchase and sale, in which
case the Earnest Money shall be fully refunded to Buyer and neither party shall
have any further obligation hereunder.
 
 
(i)
Buyer may complete at Buyer’s sole discretion, among other things, due diligence
of the Property including but not limited to, satisfaction of availability and
adequacy of utilities, title and survey review, financing, zoning classification
of the property, environmental, geotechnical testing, availability and receipt
of all approvals and permits from the federal, state and local agencies, as
required, availability of sufficient parking to serve Buyer’s intended use,
review of physical condition of the property including subsurface conditions,
availability of adequate access to the property by public roadway or acceptable
easement.  If Buyer determines the Property is inadequate for Buyer’s intended
use as determined by the Buyer in its sole and absolute discretion, then Buyer
may terminate the Agreement in accordance with the terms set forth in Paragraph
5A, above.



 
(ii)
Buyer may file, among other things, any necessary zoning change, variance,
replat, alley vacation or request for site plan approval.  Seller agrees to
cooperate with Buyer in the filing for any zoning, variance, replat, alley
vacation or request for site plan approval (collectively called “Zoning”),
including executing any consent prepared by Buyer’s counsel, any such consent
being subject to the approval of the Seller not to be unreasonably withheld,
conditioned or delayed.  If satisfactory Zoning, as determined by the Buyer in
its sole and absolute discretion, is not obtained and permits issued on or
before expiration of the Primary Term, as the same may be extended by Paragraph
5D, below, Buyer may terminate this Agreement in accordance with the terms set
forth in Paragraph 5A, above.



B.           Buyer will deposit the Earnest Money with the Title Company within
fifteen (15) days after the full execution of this Agreement.


C.           This transaction will close within thirty (30) days after
expiration of the Primary Term or any effectively exercised Extension(s) (as
hereinafter defined) (the “Closing”).
 
D.           Buyer will have the right and option to extend the Primary Term for
up to Two (2) additional periods of ninety (90) days each (individually an
“Extension” and collectively the “Extensions”).  Buyer will only be entitled to
an Extension of the Primary Term hereunder if it delivers written notice of its
desire to exercise any such Extension to the Seller prior to expiration of the
then-current Primary Term (as such date may have been extended by any previously
exercised Extension(s)) and has exercised commercially reasonable and diligent
efforts to pursue receipt of those items and completion of those inspections set
forth in Section 5(A) above.  In the event Buyer elects to terminate this
Agreement pursuant to Paragraph 5A above on or before expiration of Primary Term
(as such date


 
2

--------------------------------------------------------------------------------

 
may have been extended by any previously exercised Extension(s)), the Earnest
Money and accrued interest shall be fully refundable to Buyer and shall be fully
refunded pursuant to the terms of this Agreement and in accordance with the
Earnest Money Escrow Agreement attached hereto as Exhibit “C”.
 
6.        CLOSING:  The Closing (“Closing”) shall take place at the Title
Company office or its local representative office within thirty (30) days after
all contingencies set forth in this Agreement have been satisfied.  Provided,
however, that Buyer shall be permitted to extend the Closing one time for a
period of twenty-one (21) days, if necessary.


7.        POSSESSION:  Possession of the Property shall be delivered to Buyer at
the Closing, free of all occupants and tenants, in its present condition as
vacant, unoccupied land, ordinary wear and tear, and environmental condition, as
provided below, excepted.  Seller agrees to maintain the Property and related
equipment in good condition until possession is delivered to Buyer.


8.        INSPECTIONS:  After the execution of this Agreement, Buyer may enter
upon the Property and do and perform all surveying, engineering, soil borings
and other tests and acts deemed necessary by Buyer to satisfy Buyer that the
Property is suitable for the uses and purposes intended by Buyer.  Inspections
may include but are not limited to the presence of asbestos, hazardous and/or
toxic materials and underground storage tanks.  Said inspections are to be at
Buyer’s expense by qualified inspectors or contractors selected by
Buyer.  Within five (5) days after the Effective Date, Seller shall make
available to Buyer all books, records, legal documents and other information
concerning the physical condition of the Property, including, but not limited
to, surveys, title insurance policies, permits, plans and specifications,
covenants, conditions and restrictions, soil tests, environmental assessment
reports, documents concerning pending or threatened legal actions, and notices
of violations of laws, if any, in the possession of Seller.


9.        TAXES:  All taxes assessed for any prior calendar year and remaining
unpaid, shall be paid by Seller, and all taxes assessed for the current calendar
year in which the Closing takes place shall be prorated between Seller and Buyer
on a calendar-year basis as of the day immediately prior to the Closing date. If
the tax rate for taxes assessed in the current year has not been determined at
the Closing, said rate shall be assumed to be the same as the prior year for the
purpose of such proration and credit for due but unpaid taxes. The Seller’s and
Buyer’s obligations set forth herein shall survive the conveyance of the Deed
(as defined below).


10.      INSURANCE:  Insurance shall be canceled as of the date of the Closing
and Buyer shall provide its own insurance.
 
11.      SURVEY:  A staked survey may be obtained at Buyer’s expense. It shall
comply with 2011 Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys and shall reflect whether the Property is located in a designated flood
zone area.  However, Seller agrees to supply Buyer with all surveys for the
Property in Seller’s possession.


12.      TITLE AND SURVEY APPROVAL:
A.           Buyer shall obtain at its own expense a Commitment for Title
Insurance (the “Commitment”) and, at Buyer’s request, legible copies of all
recorded instruments affecting the Property and recited as exceptions in the
Commitment. If Buyer has an objection to items disclosed in such Commitment or
the survey provided for herein, Buyer shall promptly make written objections to
Seller after receipt of each such instrument. If Buyer or third party lender
makes such objections or if the objections are disclosed in the Commitment, the
survey or by the issuer of the Title Policy, Seller shall


 
3

--------------------------------------------------------------------------------

 
have thirty (30) days from the date such objections are disclosed to cure the
same, and the Closing date shall be extended, if necessary. Seller agrees to
utilize its best efforts and reasonable diligence to cure such objection, if
any.  Notwithstanding anything to the contrary set forth herein, Seller shall
not be required to expend an amount in excess of $25,000 to cure any objections
of Buyer other than Monetary Title Matters (defined below).  Seller shall be
required to expend whatever sums are required to cure the following items: (i)
all mortgages, security deeds or other security instruments encumbering the
Property; (ii) mechanics liens or other monetary liens; (iii) all past due ad
valorem taxes and assessments of any kind, whether or not of record, which
constitute, or may constitute, a lien against the Property; (iv) tax liens of
any nature against the Seller or its predecessors in title; and (v) judgments
against the Seller which have attached to and become a lien against the Property
(collectively, items (i)-(v) shall be referred to herein as “Monetary Title
Matters”). Seller’s failure to cure such mandatory cure items shall be deemed a
default hereunder. If the objections are not satisfied within such time period,
and without limitation of any other remedies available to Buyer, Buyer may (a)
terminate this Agreement and, notwithstanding any other provision contained in
this Agreement to the contrary, the Title Company shall return to Buyer all
Earnest Money and Additional Deposits paid as of the date of termination, or (b)
waive the unsatisfied objections and close the transaction.  Seller agrees to
reimburse Buyer at the Closing for the premium for a title insurance policy with
standard exceptions and for costs of the Commitment.  Buyer shall pay any costs
due to the Title Company with respect to the removal of the standard exceptions
from the title policy and for the issuance of any endorsements to the title
insurance policy required by Buyer.
 
B.           Seller hereby covenants and agrees that, from and after the
Effective Date of this Agreement, Seller shall not (i) suffer or permit its
title to, or interests in, the property to be adversely affected by any new
liens, covenants, conditions, restrictions or other encumbrances; or (ii)
release, terminate, relinquish any of the easements, rights, privileges or other
interests in, appurtenant to, or benefitting the property.  If Buyer determines
through an updated title commitment or survey that this covenant has been
violated, Buyer shall promptly make written objections to Seller after receipt
of each such instrument.  Seller shall have thirty (30) days from the date such
objections are disclosed to cure the same, and the Closing date shall be
extended, if necessary. Seller agrees to utilize its best efforts and reasonable
diligence to cure such objection, and Seller’s failure to cure such items shall
be deemed a default hereunder. If the objections are not satisfied within such
time period, and without limitation of any other remedies available to Buyer,
Buyer may (a) terminate this Agreement and, notwithstanding any other provision
contained in this Agreement to the contrary, the Title Company shall return to
Buyer all Earnest Money and accrued interest paid as of the date of termination,
or (b) waive the unsatisfied objections and close the transaction.


13.      SPECIAL ASSESSMENTS OR PRORATIONS:  Any rents, all other income and
ordinary operating expenses of the Property, including but not limited to,
public utility charges, shall be prorated as of the day prior to the Closing
date. Any special assessments applicable to the Property for municipal
improvements previously made to benefit the Property shall be prorated with
Seller paying all assessments for periods prior to the Closing and Buyer paying
any assessments assessed for periods subsequent to the Closing.


14.      SALES EXPENSES:  Seller and Buyer agree that all sales expenses are to
be paid in cash prior to or at the Closing.


           A.           SELLER’S EXPENSES:  Seller agrees to pay all costs of
releasing Monetary Title Matters; the professional fee to the broker(s) in this
transaction, payable under separate agreement to Campbell Commercial Company;
one-half of any closing fees; reimbursement at closing for the cost of


 
4

--------------------------------------------------------------------------------

 
the title Commitment and the cost of an ALTA 2006 Owners Title Insurance Policy
(as set forth in Section 12 above), transfer taxes, and other expenses
stipulated to be paid by Seller under other provisions of this Agreement.
 
B.           BUYER’S EXPENSES:  Buyer agrees to pay all expenses incident to any
loan (e.g. loan commitment fees, preparation of note, mortgage, and other loan
documents; recording fees, Mortgagee’s Title Policy, if applicable, prepayable
interest, credit reports); recording fees for the Deed; one-half of any closing
fee; the cost of obtaining copies of documents pertaining to restrictions,
easements, or conditions affecting the Property; and expenses stipulated to be
paid by Buyer under other provisions of this Agreement.


15.      DEFAULT:  If, during the Primary Term, any Extension period or after
expiration thereof, Buyer remains in breach of this Agreement for more than
thirty (30) days after receipt of written notice of such default from Seller,
Seller’s sole and exclusive remedy at law or in equity shall be to terminate
this Agreement and receive the Earnest Money and accrued interest as liquidated
damages. If Seller breaches this Agreement and is in default, then the Earnest
Money and accrued interest shall be returned to Buyer. In addition, if Seller is
in default, Buyer may seek specific performance or any other remedy provided by
law or equity against Seller.


16.      ATTORNEY’S FEES:  Any signatory to this Agreement who is the prevailing
party in any legal or equitable proceeding against any other signatory brought
under or with relation to the Agreement or transaction shall be additionally
entitled to recover court costs and reasonable attorney’s fees from the
non-prevailing party.


17.      LIABILITY OF TITLE COMPANY:  The Earnest Money is deposited with the
Title Company with the understanding the Title Company (a) is not a party to
this Agreement and does not assume or have any liability for performance or
non-performance of any party and (b) before the Title Company has any obligation
to disburse the Earnest Money in the event of dispute the Title Company has the
right to require from all signatories a written release of liability of the
Title Company, and authorization to disburse the Earnest Money and accrued
interest. At the Closing, Earnest Money and accrued interest shall be applied to
the Purchase Price.


18.      DUTIES OF BUYER AND SELLER AT CLOSING:


A.           At the Closing, Seller shall deliver to Buyer the following:
 
(1)           A duly executed and acknowledged Warranty Deed conveying good and
indefeasible title in fee simple to all of the Property, free and clear of any
and all liens, encumbrances, conditions, easements, assessments, reservations
and restrictions, except as permitted herein and/or approved by Buyer in writing
and execute a title affidavit and an extended coverage questionnaire or
affidavit, if necessary, to get the standard exceptions deleted from the Owner’s
Title Policy;


(2)           Seller agrees to indemnify Buyer for any and all claims,
obligations and liabilities and all costs, expenses and attorney’s fees
incurred, based upon or arising out of any obligation, liability, loss, damage
or expense, of whatever kind or nature, contingent or otherwise, known or
unknown, arising out of any act or omission by Seller, its employees or
representatives prior to the Closing date for a period of two (2) years after
the Closing date;


(3)           A current rent roll duly certified by Seller, if applicable;


 
5

--------------------------------------------------------------------------------

 
(4)           Furnish evidence of its capacity and authority for the Closing;


(5)           Seller agrees to provide Buyer with a certification establishing
that no federal income tax is required to be withheld under the Foreign
Investment and Real Property Tax Act, or to consent to withholding of tax from
the proceeds of sale as required;


(6)           A Sales Disclosure or other similar disclosure or report of the
nature of the transaction and sales price or other consideration paid in
connection with the transfer of the Property;


(7)           A duly executed Real Estate Transfer Return, if any is
required;  broker's lien affidavit; gap affidavit; closing statement;
certification of payment or required payoffs for all taxes, assessments,
utilities, charges, judgments, liens and mortgages affecting the Property;


(8)           A duly executed assignment of all of Seller's rights, title and
interest relating to the Property, including, but not limited to, any and all
assignable leases, contracts, plans, certificates, licenses, permits,
authorizations, approvals, guarantees and warranties relating to the Property
(collectively, the "Assignment Rights").  Seller shall deliver to Buyer copies
or originals, as applicable, of all documentation relating to the Assignment
Rights.  Unless otherwise agreed, Buyer may refuse to accept any or all of the
Assignment Rights; and


(9)           Execute all other necessary documents to close this transaction,
including, without limitation, any other documents required to be delivered by
Seller at the Closing under other provisions of this Agreement, and any and all
other documents, supporting documentation, certifications, affidavits, etc. that
counsel for Buyer or the Title Company may reasonably request to close this
transaction.


           B.           At the Closing, Buyer shall perform the following:


(1)           Pay the remaining portion of the Purchase Price in the form of a
certified or cashier’s check or wire transfer;


(2)           Furnish evidence of its capacity and authority for the Closing;
and


(3)           Execute all other necessary documents to close this transaction,
including, without limitation, any other documents required to be delivered by
Seller at the Closing under other provisions of this Agreement.


19.      CONDEMNATION:  If prior to the Closing date condemnation proceedings
are commenced against any portion of the Property, Buyer may, at its option,
terminate this Agreement by written notice to Seller within thirty (30) days
after Buyer is advised of the commencement of condemnation proceedings, or Buyer
shall have the right to appear and defend in such condemnation proceedings, and
any award in condemnation shall, at the Buyer’s election, become the property of
Seller and reduce the Purchase Price by the same amount or shall become the
property of Buyer and the Purchase Price shall not be reduced.


20.      CASUALTY LOSS:  Risk of loss by damage or destruction to the Property
prior to the Closing shall be borne by Seller.


 
6

--------------------------------------------------------------------------------

 
21.      ENVIRONMENTAL DEFINITIONS:  The term “Hazardous Materials” shall mean
any substance, material, water, gas or particulate matter which is regulated by
local governmental authority, the State of Michigan, or the United States
Government, including, but not limited to, any material or substance which is
(i) defined as a “hazardous waste”, “hazardous material,” hazardous substance”,
“extremely hazardous waste”, or “restricted hazardous water” under any provision
of Michigan law, (ii) petroleum, (iii) asbestos, (iv) polychlorinated biphenyl.,
(v) radioactive material, (vi) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act, 33 U.S. C. §1251 et seq. (33 U.S.C. §1317),
(vii) defined as a “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (42 U.S.C. §6903), or
(viii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation, and Liability Act 42 U.S.C.
§9601 et seq. (42 U.S.C. §9601).  The term “Environmental Laws” shall mean all
statutes specifically described in the foregoing sentence and all federal, state
and local environmental health and safety statues, ordinances, codes, rules,
regulations, orders and decrees regulating, relating to standards concerning or
in connection with Hazardous Materials.


22.      ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES:  Seller represents and
warrants that to the best of its knowledge: (i) neither the Property nor any
part thereof is in breach of any Environmental Laws; (ii) the Property is free
of any Hazardous Materials that would trigger a response or remedial action
under any Environmental Laws or any existing common law theory based on nuisance
or strict liability; (iii) no Hazardous Materials have, or may have been,
manufactured, stored or located upon or under any portion of the Property; (iv)
the Property has never been used to treat, store or dispose of waste materials,
hazardous substances, asbestos or PCBs; (v) there has not been and is no
leaching or drainage of waste materials or Hazardous Materials into the ground
water beneath or adjacent to the Property; (vi) there have not been and are no
buried or semi-buried or otherwise placed tanks, storage vessels, drums or
containers of any kind located on the Property;    Further, Seller warrants that
it has not manufactured, stored or located any Hazardous Materials upon or under
any portion of the Property, and that Seller has received no warning notice,
violation notice, a complaint (judicial or administrative) or any other formal
or informal notice alleging that the Property is not in compliance with any
Environmental Laws. If any of the foregoing representations are in any manner
inaccurate or any of the foregoing warranties are in any manner breached
(collectively, a “Breach”), and if such Breach gives rise to or results in
liability (including, but not limited to, a response action, remedial action or
removal action) under any Environmental Laws or any existing common law theory
base on nuisance or strict liability, or causes a significant effect on public
health, Seller shall promptly take any and all remedial and removal action as
required by law to clean up the Property, mitigate exposure to liability arising
from, and keep the Property free of any lien imposed pursuant to, any
Environmental Laws as a result of such Breach.  Each of the foregoing
representations and warranties shall be true and correct at the Closing, shall
survive the Closing for a period of two (2) years from the date of Closing, and
shall not be merged with or into the delivery of the warranty deed and other
instruments of conveyance and transfer.


23.      ENVIRONMENTAL INDEMNITY:  Additionally, but not in lieu of Seller’s
affirmative undertakings set forth in this Agreement, Seller agrees to
indemnify, defend and hold harmless Buyer and its grantees from and against any
and all debts, liens, claims, causes of action, administrative orders and
notices, costs (including, without limitation, response and/or remedial costs),
personal injuries, losses, damages, liabilities, demands, interest, fines,
penalties and expenses, including reasonable attorney’s fees and expenses,
consultants’ fee and expenses, court costs and all other out-of-pocket expenses,
suffered or incurred by Buyer and its grantees as a result of (a) any Breach, or
(b) any matter, condition or state of fact involving Environmental Laws or
Hazardous Materials which existed on or arose prior to the Closing date and
which failed to comply with (i) the Environmental Laws in effect as of the
Closing date or (ii) any existing common law theory based on nuisance or strict
liability in existence as of the Closing


 
7

--------------------------------------------------------------------------------

 
date, regardless of whether or not Seller had knowledge of same as of the
Closing date. The foregoing indemnity, shall survive the Closing for a period of
two (2) years and shall not be merged with or into the delivery of the warranty
deed and other instruments of conveyance and transfer.
 
24.      KNOWN OR THREATENED CONTAMINATION:


A.      In the event that Buyer notifies Seller prior to Closing that the real
estate is contaminated or threatened with contamination with Hazardous
Materials, and Buyer’s notice is accompanied by a report from Buyers
environmental consulting company (the “Buyer’s Consultant”) detailing said
contamination or threatened contamination, then Seller agrees, at Seller’s full
cost and expense, to perform such acts as may be necessary to cause the real
estate to be in compliance with all state and federal environmental laws for
non-residential use of the Property as well as for the removal of any and all
underground or above-ground storage tanks, pumps, lines, or other components of
fuel and oil delivery or storage systems located on the Property (collectively,
the “Seller Remediation Work”).  Seller shall conduct the Seller Remediation
Work in accordance with all applicable laws, rules and regulations, and shall
conduct any UST system removal in accordance with all applicable laws, rules,
and regulations including without limitation, Parts 211 and 213 of Michigan’s
Natural Resources and Environmental Protection Act, Public Act 451 of 1994, as
amended, and the rules promulgated pursuant thereto (hereafter “Part 211” and
“Part 213”).  Seller shall, immediately upon receipt thereof, provide to Buyer
copies of all data, reports, field notes, and other information generated with
respect to Seller’s performance of its obligations under this Section
24(A).  Seller shall provide Buyer with at least five (5) days’ advance notice
of the intended removal of the UST System, if any, and allow Buyer and/or
Buyer’s agents to observe and, at Buyer’s option, split samples associated with
compliance with Part 211 and/or Part 213 with respect to such removal.  Buyer’s
satisfaction with Seller’s compliance with its obligations under this Section
24(A) is a condition of Closing.


At such time that Buyer notifies Seller that the Property is contaminated or
threatened with contamination with Hazardous Materials, as set forth in this
Section 24(A), then Buyer shall also cause Buyer’s Consultant to prepare an
estimate of the costs of the above described Seller Remediation Work (the
“Remediation Estimate”), and shall deliver the same to Seller.  In the event the
total estimated costs of the Seller Remediation Work, as disclosed in the
Remediation Estimate, are less than One Hundred Thousand and No/100 Dollars
($100,000.00)(the “Seller Remediation Cap”), Seller shall be obligated to
perform the Seller Remediation Work and shall complete such remediation prior to
the date of Closing.
 
Notwithstanding anything in the foregoing to the contrary, in the event the
Remediation Estimate discloses that the cost of the Seller Remediation Work
shall exceed Twenty Five Thousand and No/100 Dollars ($25,000.00), then Seller
shall have the right to cause an independent, third party consultant (the
“Seller’s Consultant”) to review such Remediation Estimate provided by Buyer,
which Seller’s Consultant shall be subject to Buyer’s approval, not to be
unreasonably withheld.  The Seller’s Consultant shall approve such Remediation
Estimate within fifteen (15) days of receipt of said Remediation Estimate, which
approval of Seller’s Consultant shall not be unreasonably withheld, conditioned
or delayed.  In the event that the Seller’s Consultant shall not respond within
fifteen (15) days of receipt of said Remediation Estimate, such Remediation
Estimate shall be deemed approved by Seller.  In the event that Seller’s
Consultant shall not approve any Remediation Estimate that exceeds Twenty Five
Thousand and No/100 Dollars ($25,000.00), then Seller shall have the right to
terminate this Agreement by written notice to Buyer, and Seller shall be
obligated to reimburse to Buyer, concurrently with such termination notice, one
half (1/2) of the total costs incurred by Buyer in performing the Phase II
Environmental Site Investigations upon which the Remediation Estimate was based,
and in preparing the Remediation Estimate.  In the event that the Seller’s
Consultant shall approve such Remediation Estimate, then Seller shall proceed
with the Seller Remediation Work and shall be responsible for the
 
 
8

--------------------------------------------------------------------------------

 
costs of the Seller Remediation Work as disclosed in the Remediation Estimate,
up to the Seller Remediation Cap.
 
In the event the Remediation Estimate discloses that the estimated costs of the
Seller Remediation Work exceed the Seller Remediation Cap, then Seller may
elect, within fifteen (15) days of receipt of the Remediation Estimate, to
terminate this Agreement by written notice to Buyer, and this Agreement shall
terminate within fifteen (15) days of the receipt by Buyer of such notice;
provided, however, that the Buyer may elect to assume responsibility for all
costs and expenses of the Seller Remediation Work as disclosed in the
Remediation Estimate above and beyond the aforementioned Seller Remediation Cap
by giving notice thereof to Seller, in which event such termination notice shall
be deemed void and this Agreement shall be deemed to continue in full force and
effect.  If Buyer shall so elect to assume responsibility for all costs and
expenses of the Seller Remediation Work above and beyond the Seller Remediation
Cap, Seller shall proceed to perform the Seller Remediation Work in order that
such work shall be completed prior to Closing, and, once the Seller has paid all
amounts up to the Seller Remediation Cap with respect to the costs of the Seller
Remediation Work, Buyer shall commence making payments of all costs exceeding
the Seller Remediation Cap based upon the Remediation Estimate, which payments
shall be made no later than thirty (30) days following receipt of invoices
therefor.
 
In the event that Seller fails to perform the Seller Remediation Work prior to
Closing, then Buyer, at Buyer’s sole discretion, may undertake any of the
following: (i) postpone Closing for such period of time as may be necessary for
Seller to perform such Seller Remediation Work; (ii) postpone Closing and
undertake on Buyer’s own behalf such actions as may be necessary or desirable to
fulfill Seller’s obligations hereunder; Buyer shall then receive a credit
against the purchase price for the expenses incurred by Buyer in so fulfilling
Seller’s duties hereunder; (iii) terminate this agreement any time prior to
Closing by sending notice to Seller of default and termination upon which Buyer
shall be entitled to the prompt return of all Earnest Money as provided in
Paragraph 15 above; or (iv) close on the Property and allow Seller to pursue its
obligations in cleaning up the site to standards for non-residential use of the
Property as well as for the removal of any and all underground or above-ground
storage tanks, pumps, lines, or other components of fuel and oil delivery or
storage systems located on the Property, in which event Seller shall deposit in
escrow with the title company at Closing all or a portion of Seller’s proceeds
of sale equal to 150% of the Remediation Estimate.  When cleanup is complete,
applicable government approvals obtained, the cost of all cleanup has been paid,
and appropriate waivers of liens delivered to Buyer and escrow agent, the
balance of the funds remaining in escrow will be released to Seller.


If the parties proceed to Closing and establish the Environmental Escrow as set
forth in (iv) above, and Seller fails to perform its obligations in a timely
manner post closing and complete the Seller Remediation Work, Buyer may
undertake on its own behalf to complete said cleanup and fulfill Seller’s duties
hereunder.  Upon submission of a sworn certification that the work is
substantially complete as well as lien waivers from all contractors,
subcontractors, and materialmen, Buyer shall be entitled to receive
reimbursement for such remediation work from said Environmental Escrow without
further authorization being required from Seller.


Notwithstanding any other provision herein, nothing in this Agreement shall
prevent the Seller from engaging its own environmental experts, to review and
make recommendations regarding any environmental liability, and at all pertinent
times the Seller shall have access to all test results, studies, reports,
recommendations and other environmental data acquired by the Buyer with respect
to the subject Property.


 
9

--------------------------------------------------------------------------------

 
25.      SELLER’S REPRESENTATIONS: Seller hereby warrants, covenants and
represents the following to Buyer with full knowledge that Buyer is relying upon
same in executing this Agreement and performing hereunder.


A.           That Seller has the full power and authority to make, deliver,
enter into and perform pursuant to the terms and conditions of this Agreement
and has taken all necessary action or its equivalent to authorize the execution,
delivery and performance of the terms and conditions of this Agreement.  Seller
is not now the subject of a pending, threatened or contemplated bankruptcy
proceeding.


B.           That this Agreement and the documents to be executed and delivered
by the Seller in connection with the consummation of this Agreement are valid,
binding and enforceable in accordance with their respective terms and
conditions.


C.           That the execution, delivery and performance by Seller of this
Agreement are not precluded by, and will not violate, any provisions of any
existing law, statute, rule or regulation in Michigan or any judgment, order,
decree, writ or injunction of any court, governmental department, commission,
board, bureau, or agency, and will not result in a breach of, or default under,
any agreement, mortgage, contract, undertaking or other instrument or document
to which Seller is a party or by which Seller is bound or to which Seller or any
portion of the Property is subject.


D.           No portion of the Property is being or previously has been acquired
by any governmental authority in the exercise of its power to condemn or to
acquire through eminent domain or private purchase in lieu thereof nor are any
of these proceedings or actions threatened, pending or imminent.


E.           There are no actions, suits or proceedings pending or threatened
against, by or affecting the Seller in any court or before any government agency
relating to the ownership of, or Seller's ability to convey, the Property.


F.           Ingress and egress exist to the Property from Apple Road and
Quarterline Road, which is a paved and dedicated road and that such means of
ingress and egress are fully contiguous and adjacent to those boundaries of the
Property to which they are adjacent, without strip, gore or hiatus.


G.           All work, labor, service and materials furnished prior to the
Closing to or in connection with the Property and any improvements constructed
thereon prior to the Closing will be discharged by Seller prior to the Closing,
so that no mechanics', materialmen or other lien may be filed against the
Property or such improvements.


H.           There are no leases or other contracts relating to the Property
that cannot be canceled on thirty (30) days' prior notice without cost or
charge.


I.           That to the best of Seller's knowledge, (i) no hazardous waste or
Hazardous Materials have, or may have been, manufactured, stored or located upon
or under any portion of the Property; (ii) the Property has never been used to
treat, store or dispose of waste materials, hazardous substances, asbestos or
PCBs or other Hazardous Materials; (iii) there has not been and is no leaching
or drainage of Hazardous Materials into the ground water beneath or adjacent to
the Property; and (iv) there have not been and are no buried or semi-buried or
otherwise placed tanks, storage vessels, drums or containers of any kind located
on the Property.  Further, Seller warrants that it has not manufactured, stored
or located any Hazardous Materials upon or under any portion of the Property,
and that Seller has received no


 
10

--------------------------------------------------------------------------------

 
warning notice, violation notice, a complaint (judicial or administrative) or
any other formal or informal notice alleging that the Property is not in
compliance with any statute, ordinance, rule or regulation pertaining to
hazardous waste or substances.  Seller covenants that it will indemnify, defend
and hold Buyer harmless from and against any and all claims, demands,
liabilities, damages, actions, penalties, costs and expenses (including without
limitation, reasonable attorneys' fees), arising or resulting from the truth or
inaccuracy of any of the foregoing matters represented and warranted by Seller
to Buyer or a breach of any of the foregoing covenants and warranties of Seller,
which indemnity shall survive the Closing hereunder for a period of two (2)
years.
 
J.           There exist no present, pending, or threatened moratoriums or other
governmental actions that would prohibit or inhibit the Buyer from obtaining
utility service and building permits for the Property and Seller has received no
notice from any governmental authority concerning the possible widening of any
streets, road or highways abutting the Property or concerning the imposition of
any special taxes or assessments against the Property.


Each of the foregoing warranties, covenants and representations shall still be
true and correct at the Closing, shall survive the Closing and shall not be
merged with or into the delivery of the warranty deed and other instruments of
conveyance and transfer.


26.      CONFIDENTIALITY & NON-MARKETING OF PROPERTY:
 
(a)           Confidentiality. Without the prior consent of Buyer, Seller shall
not disclose, and shall cause its respective representatives not to disclose, to
any third party any information regarding the terms of the proposed acquisition,
the existence of this Agreement, or the existence or status of negotiations with
respect to the proposed acquisition; however, disclosures may be made by Seller
(1) to those of its/their respective representatives who need to know such
information for the purpose of evaluating or negotiating the proposed purchase
and sale including its/their respective members, intended assigns and
professionals who may assist the Seller with the matters concerning the purchase
and sale of the Property, and (2) to the extent required by applicable law,
regulation, or legal or administrative process.
 
(b)           Non-Marketing of Property.  In consideration of this Agreement,
Seller agrees to take the Property off the market and that it will not, nor will
it permit any member, trustee, officer, employee or agent of the Seller directly
or indirectly to (i) take any action to solicit, initiate submission of or
encourage, proposals or offers from any person relating to any lease and/or
purchase of the Property, (ii) participate in any discussions or negotiations
regarding a lease or purchase of the Property with any person or entity other
than Buyer, (iii) furnish any information concerning the Property to any other
person or entity for the purpose, in whole or in part, of considering or making
(or to any person or entity that has made) an offer with respect to a purchase
or lease of the Property, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
person to do any of the foregoing.
 
27.      EXCLUSIVITY:  Seller agrees to restrict the adjacent property as
follows:


(a)           If Seller or any of its officers, directors, trustees, individual
members, or partners, hold or acquire any interest in any land immediately
adjacent to the Property or at the same intersection as the Property (whether
accomplished directly by direct ownership, or indirectly through the use of
leases, cross-easement agreements or similar documents), Seller agrees that
(unless any premises on said land are already so leased and/or used) Seller
shall not allow any of the premises on such land to be leased or to be used for
the purpose of a retail health center; health and beauty aids store, a vitamin
store, a dollar


 
11

--------------------------------------------------------------------------------

 
store, a photo processing facility, a greeting card and gift store; a candy
store; a pharmacy mail order facility, a drug store, and/or a pharmacy
prescription department.
 
(b)           As used in this agreement:  the term “pharmacy prescription
department” shall include the dispensing of prescription drugs by physicians,
dentists, other health care practitioners, or entities such as health
maintenance organizations, where such dispensing is for profit; and a “health
and beauty aids store” shall mean a store which devotes more than 5% of its
retail selling space to the display and sale of health and beauty aids; a “drug
store” shall mean a store which sells prescription drugs which are required by
law to be dispensed by a licensed pharmacist; a “vitamin store” shall mean a
store which devotes more than 5% of its retail selling space to the display and
sale of vitamins; a “dollar store” shall mean any so-called “dollar store” or
similar type of store or any other variety store, general merchandise store,
off-brand merchandise store, discount variety store, “close-out” store, or any
similar operation.


28.      MISCELLANEOUS:


A.           Any notice required or permitted to be delivered hereunder, shall
be deemed received when personally delivered or (i) sent by United States mail,
postage prepaid, certified and return receipts requested or (ii) sent by
overnight carrier such UPS, FedEx, or the like, addressed to Seller or Buyer, as
the case may be, at the address set forth below the signature of such party
hereto.


B.           This Agreement shall be construed under and in accordance with the
laws of the State of Michigan.


C.           The parties hereto agree that Muskegon County, Michigan, shall have
exclusive venue and jurisdiction over any and all matters arising under this
Agreement or relating to this Agreement.


D.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators, legal
representatives, successors, and assigns.


E.           In the event any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.


F.           This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understandings or written or oral
agreements between the parties respecting the transaction and cannot be changed
except by their written consent.


G.           Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.


H.           All captions used and contained herein are for the mere convenience
of the parties and are not meant to limit or enlarge the meaning or
interpretation of this Agreement or of any of its provisions whatsoever.


I.           All rights, duties and obligations of the signatories hereto shall
survive the passing of title to, or an interest in, the Property.


 
12

--------------------------------------------------------------------------------

 
J.           This Agreement may be executed in two (2) or more counterparts,
each of which shall be an original but such counterparts together shall
constitute one and the same instrument notwithstanding that both Seller and
Buyer are not signatories to the same counterpart.  Delivery of an executed
counterpart of this Agreement by telefacsimile or electronic mail shall be
equally as effective as delivery of any original executed counterpart.  Any
party delivering an executed counterpart by telefacsimile or electronic mail
shall also deliver an original executed counterpart of this Agreement to the
other party, but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this
Agreement.  Signature and acknowledgement pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one (1) document


K.           Buyer may assign its interest in this Agreement or appoint a
nominee to take title at Closing without notice to or consent of Seller.


29.      CONSULT YOUR ADVISORS:  Buyer and Seller acknowledge they have been
advised that, prior to signing this document, they should seek the advice of an
attorney for the legal or tax consequences of this document and the transaction
to which it relates.


30.      ACKNOWLEDGMENTS:  Buyer and Seller acknowledge that they understand and
accept agency relationships involved in this transaction. By signature below the
parties verify that they understand and approve this Agreement and acknowledge
receipt of a signed copy.


31.      BROKERS.   Each party represents and warrants to the other that it has
dealt with no broker, finder or other person with respect to this Agreement
contemplated for the purchase and sale of the Property except:  Seller’s broker
relationship under separate agreement with Campbell Commercial Company for which
Sellers shall be exclusively responsible for the payment of a commission at
closing.


 
 






[Signatures on following pages]


 
13

--------------------------------------------------------------------------------

 
SELLER


Community Shores Bank Corp.


 


 

  By: /s/ Heather D. Brolick     Printed: Heather D. Brolick     Title:
President and C.E.O.  

 
Address: 
1030 West Norton Avenue, Muskegon, MI 49441



Phone: 
231-780-1845



Fax: 
231-780-1860



 
14

--------------------------------------------------------------------------------

 


BUYER


Velmier Acquisition Services, L.L.C.




By: /s/ Jack Berke
Name: Jack Berke
Title: Authorized Agent
Duly Authorized
 
 


Address: 
5757 West Maple Road, Suite 800, West Bloomfield, MI 48322



Phone: 
(248) 539-7997



Fax: 
(248) 539-9449



Social Security Number/Taxpayer Identification Number:


 
15

--------------------------------------------------------------------------------

 
EXHIBIT “A”


Plat and Lot Legal Description of Property


[Attached]
 
 




 
 

--------------------------------------------------------------------------------

 
“EXHIBIT A”
 
Legal Description


Township of Muskegon, County of Muskegon, State of Michigan, Lots 43-48
inclusive, Shady Park, as recorded in Liber 9 of Plats, Page 54, Muskegon County
Records
























 
 

--------------------------------------------------------------------------------

 
EXHIBIT “A-1”


Site Plan of Property


[Confidential]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT “B”


Metes and Bounds Legal Description of Property


[To be provided]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT “C”


Escrow Agreement


[Attached]


 
 

--------------------------------------------------------------------------------

 
 
 

[ctic.gif] Chicago Title Insurance Company 101 W. Ohio Street, Suite 1100
Indianapolis, IN  46204   (317) 684-3800

 
 
CHICAGO TITLE INSURANCE COMPANY
EARNEST MONEY ESCROW AGREEMENT
CTIC #


This Escrow Agreement, is entered into this ____ day of ___________, 2011, by
and between Chicago Title Insurance Company (“Chicago”) and Community Shores
Bank Corp. (“Seller”) and Velmier Acquisition Services, L.L.C. (“Buyer”).


Whereas, Seller and Buyer have entered into a purchase agreement dated  (the
“Purchase Agreement”) whereby Seller has agreed to sell and Buyer has agreed to
purchase the real estate described in the Purchase Agreement (a copy of the
Purchase Agreement is attached hereto as Exhibit  A);


Whereas, pursuant to the Purchase Agreement, Buyer and Seller have agreed to
place a portion of the purchase money in escrow (“Earnest Money”), provided
Buyer is in receipt of Sellers’ United States taxpayer identification number;


Whereas, Buyer and Seller have delivered Earnest Money in the amount of
$15,000.00 to Chicago to be held pursuant to the terms and provisions set forth
herein.


Now, therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 


1.  
Chicago acknowledges receipt of the Earnest Money and agrees to deposit the
Earnest Money in accordance with the terms and conditions of this Escrow
Agreement. In the event the Earnest Money is returned to Chicago as
uncollectible, this Escrow Agreement shall terminate.



2.  
The Earnest Money shall be paid to Seller and credited on behalf of the Buyer
against the purchase price at closing unless Chicago receives a joint written
direction executed by Seller and Buyer or their respective legal representatives
authorizing Chicago to otherwise disburse or apply the Earnest Money.  However,
the parties acknowledge that if Buyer delivers a written Notice of Termination
of the Purchase Agreement to the Seller in accordance with Section 5 of the
Purchase Agreement or with respect to any unsatisfied Conditions on or before
expiration of the Primary Term (as the same may be extended by the
Extension(s)), effectively terminating the Purchase Agreement, then no written
notice from Seller shall be required and Chicago will disburse the Earnest Money
to Buyer.



3.  
Chicago shall be deemed to have no notice of, and shall not be controlled,
limited, or bound by any of the provisions contained in any other agreement,
contract or document, including the Purchase Agreement, between Buyer and
Seller, or between them, individually or collectively, and any other person.



 
 

--------------------------------------------------------------------------------

 
4.  
Chicago’s charges for acting as Escrow Agent hereunder shall be $-0- payable
upon Chicago’s receipt and acceptance of the Earnest Money escrow.  Seller and
Buyer shall be jointly and severally liable for any and all charges associated
with Chicago acting as Escrow Agent under this agreement.  In the event Chicago
does not receive payment for its services upon receipt and acceptance of the
Earnest Money escrow, Chicago is permitted to retain its fees out of the Earnest
Money.



5.  
Without limitations, Chicago shall not be liable for loss or damage resulting
from the following:



a.  
Legal effect or desirability of any instrument prepared by it or exchanged by
the parties hereto.

b.  
Any default, error, action or omission of any other party.

c.  
The expiration of any time limit or other delay, unless such time limit was
known to Chicago and such loss is solely caused by failure of Chicago to proceed
in its ordinary course of business.

d.  
Any good faith act or forbearance by Chicago.

e.  
Compliance by Chicago with any and all legal process, writs, orders, judgments
and decrees of any court whether issued with or without jurisdiction, and
whether or not subsequently vacated, modified, set aside or reversed.

f.  
Failure of Chicago to assert or fail to assert any cause of action or defense in
any judicial, administrative, or other proceeding either in the interest of
itself or any other party or parties.



6.  
In the event of any disagreement between Seller and Buyer, or among them, and
any other person, resulting in adverse claims and demands being made in
connection with, or for, any Earnest Money held pursuant to the terms of this
Escrow Agreement, Chicago shall refuse to comply with the claims or demands as
long as such disagreement shall continue, and in so refusing, Chicago Title
shall not deliver or disburse the Earnest Money, and shall not be liable in any
way to any person for its failure or refusal to comply with conflicting or
adverse demands. Chicago shall be entitled to continue to refrain from acting
and refusing to act until it receives authorization as follows:



a.  
authorization executed by all parties to the disagreement; or

b.  
a certified or file-stamped copy of a court order resolving the disagreement or
directing a specific distribution of all or any portion of the Earnest Money; or

c.  
a ruling pursuant to arbitration in accordance with Michigan law resolving the
disagreement or directing a specific distribution of all or any portion of the
Earnest Money.



Upon receipt of any of the above, Chicago shall promptly act according to the
terms therein and shall be relieved from any duty, responsibility or liability
arising from the adverse claims, demands or from the terms of this Escrow
Agreement.


7.  
In the event of any disagreement between Seller and Buyer, or among them and any
other person, resulting in adverse claims and demands being made in connection
with the Earnest Money, Chicago may commence an interpleader action and deposit
the Earnest Money with a court of competent jurisdiction and in such event shall
be relieved of any and all further liability to Buyer and Seller. Buyer and
Seller shall jointly reimburse Chicago for any and all expense, including
reasonable attorneys’ fees and other costs and expenses incurred by Chicago
relating to an interpleader action.



8.  
Upon completion of the disbursement of Earnest Money, Chicago shall be released
and discharged of its escrow obligations hereunder.



 
 

--------------------------------------------------------------------------------

 
9.  
 Any notice, demand, or request, consent or approval (“Notice”) shall be given
in writing and directed to Seller, Buyer and Chicago at the locations specified
below:





Buyer:
 
Velmier Acquisition Services, L.L.C.
5757 West Maple Road, Suite 800
West Bloomfield, MI 48322
Phone: (248) 539-7997
Fax: (248) 539-9449





Seller:


Community Shores Bank Corp.
1030 West Norton Avenue
Muskegon, MI 49441


Chicago Title Insurance Company
101 W. Ohio Street, Ste. 2026
Indianapolis, IN 46204
Fax No.-317-684-3921


Any notice provided for in this Escrow Agreement shall be deemed delivered when
(i) personally delivered to the addresses set forth above, in which case they
shall be deemed delivered on the date of delivery, (ii) sent by certified mail,
return receipt requested, in which case they shall be deemed delivered on the
date shown on the receipt unless delivery is refused or delayed by the addresses
in which event they shall be deemed delivered on the date deposited in the
United States Mail, or (iii) sent by facsimile, provided the sender of such
facsimile has evidence that the facsimile was received by the addressee’s
machine, in which case they shall be deemed delivered on the date of receipt by
the addressee’s machine.


10.  
This Escrow Agreement shall be governed by the laws of the State of Michigan.



11.  
No modification or amendment of this Escrow Agreement or changes in the terms
and conditions hereof shall be effective unless in writing signed by all parties
hereto.



12.  
This Escrow Agreement may be executed in multiple counterparts, each of which
shall constitute an original, and together shall constitute the Escrow
Agreement.



 
[Signatures on following page]
 


 
 

--------------------------------------------------------------------------------

 
 
           In WITNESS WHEREOF, the parties have executed this Escrow Agreement
as of the date appearing on page one.
 


Buyer:


Velmier Acquisition Services, L.L.C.


By: /s/ Jack Berke
Printed: Jack Berke
Its: Authorized Agent
Duly Authorized




Seller:


Community Shores Bank Corp.


By: /s/ Heather D. Brolick
Printed: Heather D. Brolick
Its: President and C.E.O.
Duly Authorized






Chicago Title Insurance Company


By:__________________________________
 
Printed:_______________________________


Its: __________________________________


 
 